Fourth Court of Appeals
                                      San Antonio, Texas

                                 MEMORANDUM OPINION

                                         No. 04-14-00677-CV

                                      IN RE Gilbert GUEVARA

                                    Original Mandamus Proceeding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 8, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator Gilbert Guevara filed a pro se petition for writ of mandamus on September 26,

2014. Relator does not adequately identify an underlying proceeding currently pending in any

court in this appellate district, the respondent judge, or the nature of the specific relief sought from

this court. See TEX. R. APP. P. 52.3(d)(1-3), (i). In addition, relator’s petition fails to satisfy several

other requirements of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 52.3(a)-(k).

           Mandamus will issue only to correct a clear abuse of discretion or the violation of a duty

imposed by law when there is no adequate remedy by appeal. Walker v. Packer, 827 S.W.2d 833,

839-40 (Tex. 1992) (orig. proceeding). The relator has the burden of providing this court with a

record sufficient to establish a right to mandamus relief, including a copy of any order or other

document showing the matter complained of. See TEX. R. APP. P. 52.3(k)(1)(A), 52.7(a) (“Relator

must file with the petition [ ] a certified or sworn copy of every document that is material to the
                                                                                   04-14-00677-CV


relator’s claim for relief and that was filed in any underlying proceeding”). Relator has not

provided this court with a record sufficient to establish his claim for relief.

       Due to the deficiencies in relator’s petition and the lack of an adequate mandamus record,

we are unable to determine whether the trial court has abused its discretion in any way.

Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                   PER CURIAM




                                                 -2-